DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 09/02/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 5-9 has been entered.
Claims 1-4 and 10-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-4 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “second gas supply unit configured to supply second gas into the chamber and opened in a slit shape surrounding the first straight line at a position between the second focal point and a first plane that is orthogonal to the first straight line and passes through the exhaust port ….. and a third gas supply unit configured to supply third gas into the chamber through the inside of the beam path wall ” including the remaining limitations.

	Regarding Claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 20, and specifically comprising the limitation of “supplying second gas into the chamber from a slit surrounding the first straight line at a position between the second focal point and a first plane that is orthogonal to the first straight line and passes through the exhaust port; and supplying third gas into the chamber through the inside of the beam path wall” including the remaining limitations.
	Claims 2-4 and 10-19 are allowable, at least, because of their dependencies on claim 1.	
	Examiner Note: Nagai et al (US PG Pub. No. 2012/0223257, previously cited) in figure 23, is the closest Prior Art reference to the claims and teaches most of the limitations of claims 1 and 20 (see previous office action of 06/18/2021).
 However, it would require a non-obvious modification of the structure of Nagai to teach the remaining limitations above;
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879